Title: To George Washington from William Livingston, 15 February 1777
From: Livingston, William
To: Washington, George



Sir
Haddonfield [N.J.] 15th February 1777

I received your Excellency’s Letter of the 11th Instant yesterday, inclosing a Copy of the Resolve of Congress of the 27th of December, investing you with certain Powers, which the present Situation of our public Affairs have rendered it necessary to confer upon the continental Commander in Chief. It is sometime since I was honour’d with a Copy from the President of the Congress; & I heartily congratulate my Country that they have seen the Necessity of the Measure. I could only wish that it had been done a twelve month ago.
I am sorry for the Uneasiness prevailing in the 1st Jersey Battalion, occasioned by Colo. Newcomb’s appointment to the Command of it. I hope none of the young Gentlemen in the Battalion take Umbrage at a part of his Character, for which I don’t, & I dare say your Excellency would not, like him the less, that he is a religious Man. But tho’ I have very little Acquaintance with him, I could not help remarking that either from his advanced years, or natural Sluggishness, he wanted the Activity indispensably necessary for an officer of his Rank. I accordingly disapproved of the Appointment from the Beginning; and I cannot learn from him (for he has been at and about this place almost ever since I have been here without any apparent purpose in View)

what Men he has raised, or that he knows any thing about the State of his Regiment. He has however his Friends & Admirers; but as your Excely’s objection has been frequently made by many of the Members of both Houses; and there is an Uneasiness in the Regiment upon his Account, I doubt not your superceeding him will give general Satisfaction.
A most fatal mistake upon which some of our Members proceed in their appointment of Officers is, that if they have known a Man behave well as a Captain, they take it for granted that he is fit for a Collonel; & if he has acquitted himself with Honour in the latter Station, he is undoubtedly qualified to be a General.
May I once more take the Liberty to mention to your Excellency Major Burr Aid deCamp to General Putnam? I think him a most promising youth, & like to do Honour to his Country.
I received a Letter from General Putnam by which I found that he was proceeding with our Militia upon such a Plan as I was fully convinced would be injurious to the Service; & therefore prevented its Execution till I had given him an Opportunity to reconsider it. I enclose a Copy of his & my Letters upon the Subject. I fear that unless the continental Officers observe some Uniformity in their Orders for calling out our Militia, it will occasion great Perplexity.
Ensign Du clos of Collo. Maxwells Battalion was taken Prisoner in Canada, & is now on his Parol—as he is like to be promoted by our State to the rank of Lieut. in the new Levies, I hope his Exchange will be affected as soon as possible.
Since writing the above, I have to acknowledge the Favour of your Excellency’s Letter of the 14 instant, inclosing Copy of the Deposition of Lieut. Yates which is full to the Point, & for which I am greatly obliged to your Excellency, as well as for your chalking out the way in which I may best procure the other Proofs required.
I take the Liberty to inclose you The impartial Chronicle in ridicule of Gain’s lying Gazetter, which is a Jersey Production, & will probably afford you a little Diversion in a Leisure moment. I am Sir with great Regard your most obedt Servt

Wil: Livingston


P.S. I transmitted to the Assembly the mode your Excellency has adopted to settle the rank of officers, & it gives, as I am told, universal Satisfaction.

